Citation Nr: 1137129	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-03 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel





INTRODUCTION

The Veteran had active service from September 1971 to October 1973.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina, that denied the claim of service connection for a low back disorder on the basis that new and material evidence had not been received to reopen the previously denied claim.  The Veteran perfected his appeal on this issue.

In a November 2008 decision, the Board found that new and material had been received to reopen the claim of entitlement to service connection for a lumbosacral strain with postoperative nucleus pulposus, and remanded this matter for further development, to include a VA examination.  The requested development, including the VA examination, was performed insofar as possible, and the matter was returned to the Board for review.  

In June 2011, the undersigned Veterans Law Judge prepared a VHA request with the examiner being requested to render an opinion as to the etiology of any current low back disorder.  The requested opinion was received in June 2011 and forwarded onto the Veteran for review and/or argument.  In response, the Veteran forwarded several VA treatment records and a written waiver for the Board to review this information in the first instance without having to return the matter to the RO for additional consideration.  

The matter is now ready for appellate review.  


FINDING OF FACT

A low back disorder was not present during service or within a year after, and any current low back disorder is not of service origin.  



CONCLUSION OF LAW

A low back disorder was not incurred in service nor may it be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran's status has been substantiated.

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, a portion of the VCAA duty to notify was satisfied subsequent to the initial AOJ decision.  The Board notes that by way of letters sent to the Veteran in August 2003, June 2005, and December 2005, he was informed of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Several of these letters were sent subsequent to the initial AOJ decision in this matter.  However, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ/AMC also readjudicated the case by way of several supplemental statements of the case after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Such notice was provided in March 2006 and January 2009 letters, with any defect being cured by the issuance of a supplemental statement of the case after the notices.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained insofar as possible.  The Board does note that several attempts were made to obtain treatment and personnel records of the Veteran for the time period from 1972 to 1973 from Camp Lejeune were made with said attempts being unfruitful.  The Board further observes that a formal finding of this was made in January 2008 and that the Veteran was, by way of a January 2008 letter, given an opportunity to submit any records in his possession.  The Board further observes that the Veteran submitted additional treatment records subsequent to the issuance of the last supplemental statement of the case but has provided the appropriate waiver so that the Board may consider these in the first instance.  

In conjunction with his clam, the Veteran was afforded a VA examination in August 2010 in an attempt to obtain an opinion as to the etiology of any current low back disorder.  While the findings of the examination are in the claims folder, the examiner indicated that he could not render an opinion without resort to speculation.  As such, the Board requested that a VHA opinion be prepared in order to determine the etiology of any current low back disorder and its relationship to service.  The opinion was requested in June 2011 and a response was received in July 2011.  The Veteran was given an opportunity to respond, and, as noted above, provided additional medical evidence to support his claim.  The VHA opinion provides sufficient detail in order to properly decide the Veteran's claim for a low back disorder. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and the ability to provide testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases such as degenerative joint disease (DJD) (i.e., arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the Veteran's service treatment records reveal no complaints or findings of a low back disorder.  On his September 14, 1971, report of medical history, the Veteran did not check the boxes indicating that he had recurrent back pain or leg cramps.  He stated that he was in good health.  At the time of the Veteran's September 1971 service entrance examination, normal findings were reported for the spine and lower extremities.  There were no complaints or findings of back problems contained in the service treatment records.  At the time of the Veteran's September 1973 service separation examination, normal findings were again reported for the spine and lower extremities.  

The first objective medical findings of any complaints of low back pain in the claims folder are not until the early 1980's.  In a July 1982 VA treatment record, the Veteran was noted to have had complaints of back pain for two weeks after throwing a roll of wire at work.  He was noted to have been there the previous week and to have been given medication to take for the pain which had not helped.  

The Board further notes that in his initial application for compensation, received in July 1991, the Veteran reported that his back condition began in 1982. 

At the time of an October 1991 VA examination, the Veteran was noted to have a history of developing back pain and having disc operations in 1982, 1987, and in 1991.  

In a September 2003 letter, C. A. indicated that he had served with the Veteran in 1972 at Camp Lejeune.  He stated that the Veteran frequently went to sick bay and usually came back with a light duty or no duty slip, and he would stay in the rack most of the time.  He stated that he and others figured that the Veteran would be released on a medical discharge.  Mr. A. indicated that he was honorably discharged in 1972.  

In a February 2004 treatment note, the Veteran's VA neurologist indicated that the Veteran was interested in documenting the origins of his back problems.  She noted that he had been turned down in 1999.  She stated that she found no clear documentation in the electronic chart and indicated that she had not reviewed the paper chart and had not reviewed the earlier paper records.  She noted that he enlisted in the Marines in 1971 at the age of 20.  The Veteran reported having back pain while at Parris Island, for which he was placed on light duty for a single day on two occasions.  He had no medical records for this period.  He remained in the Marines for 2 years.  The Veteran indicated that he was an amphibious landing crew chief, which he described as physically demanding.  He reported that during his time at Camp Lejeune he sought care from the medical corpsman for back pain.  He recalled being treated with bedrest, analgesics, and heat to the low back for up to several days on more than one occasion.  At the time of discharge, no disability was identified.  The Veteran apprenticed as an electrician and worked in this field until 1992, when he received social security disability for lumbar disc disease and radiculopathy.  He underwent back surgeries for this problem in 1982, 1986, 1991, and 2002.  It was the neurologist's opinion that the Veteran had chronic pain and lumbar disc degeneration.  The neurologist stated that in her opinion, it was plausible that the onset of symptoms did occur during the physically challenging tasks of the military.  She noted that there was no specific injury cited but multiple episodes of medical care were apparently undertaken while in service.  

In a January 2005 treatment record, the VA neurologist who wrote the February 2004 note indicated that the current note was being written at the request of the Veteran to assist in his appeal.  She stated that she had previously written a note in February 2004.  She noted that the Veteran brought for review records from September 14, 1971, which included a health history questionnaire he was asked to complete.  She reported that it was noted that he reported cramps in his legs and recurrent back pain at that time.  (VA has been unable to locate this record but the Board observes that there is a report of medical history dated the same date that is of record which does not show such information).  She also stated that additional records in this packet were not contributory and did not mention treatment/assessment of back pain or any possible injuries which would pertain.  She noted that the Veteran had also retrieved records from the Minneapolis VAMC which he was told were only partially complete.  Other records from this hospital could not be retrieved.  The enclosed records also included copies from the Asheville VAMC pertaining to psychiatric treatment.  The VA neurologist further stated that although the Veteran believes he was treated by a private physician for back pain between 1974 and his first back surgery in 1982, these records had been destroyed and were not retrievable.  

She stated that after a review of the above records, and based on her treatment of the Veteran from 1991, she offered the following:  (1) The Veteran had severe lumbar degenerative disc disease and had undergone four spinal surgeries and had been told by a spinal orthopedic surgeon that no further surgery was possible.  (2) The records showed clearly that the Veteran mentioned back pain and leg cramps on his medical screening application to the Marine Corps.  He served a full 2 year enlistment.  He believed that additional records, which have not been located, would have documented that he sought care while in service for this condition.  She noted that she had reviewed what the Veteran felt was an incomplete record.  She also reported that possible care related to this condition in the one year period following service had also been impossible to retrieve.  (3) The neurologist indicated that she could not with certainty state a causal relationship between the Veteran's military service and his lumbar degenerative disease.  She noted that she could, with certainty, document that the Veteran had significant permanent disability which precluded employment and caused chronic pain and depression for which he currently received treatment.  (4)  The neurologist indicated that she had reviewed the available service and other pertinent medical records and she believed that the Veteran had a lumbar disc condition while in the service and that his service time may have contributed to the marked progressive difficulties he had had since 1982

The Veteran also submitted several additional lay statements in support of his claim.  In a January 2007 letter, the Veteran's sister indicated that the Veteran was admitted to the Minneapolis VAMC in 1974, for an unknown period of days for severe back pain.  In a January 2007 letter, N. S. indicated that he had received a call from the Veteran in 1973 indicating that he was having serious back pain.  He stated that he took the Veteran to the Norris Briggs Clinic Emergency Room where he was given a shot for pain and a prescription for pain medication.  In a January 2007 letter, T. S. indicated that he had brought the Veteran to the Minneapolis VAMC on several occasions between the years 1973-1974 due to back pain.  

In a January 2007 treatment record, the VA neurologist who had written the two previous notes indicated that she had reviewed her prior notes, specifically the note she had written in January 2005.  She stated that in her opinion, the evidence was clear that the Veteran noted on his application to the Marine Corps that he had back and leg pain to some degree.  He experienced episodes of increased difficulty with his back while in service and was seen in sick bay by a corpsman on several occasions with restriction of duty.  She observed that he had a statement from a fellow serviceman at the time describing such.  The rest of the history was documented.  She observed that the Veteran did not allege specific injury in service but rather he had a condition, degenerative disc disease, which was aggravated and existent while in the military.  She thought this was a true statement and that the Veteran should be service connected for this problem.  

In a June 2008 letter, S. H. indicated that she and the Veteran were living together in 1974.  She stated that the Veteran was having a lot of problems with his back at that time and did go to the Minneapolis VAMC at that time.  

In a July 2008 letter, C. A., who had previously supplied a letter in support of the Veteran's claim, again indicated that he had served with the Veteran in 1972 when he was stationed with Charlie Company.  He noted that they always called him a sick bay baby because he was always going to sick bay and always on light duty or no duty due to his back problems.  He reported that there were even times when sick bay would tell him to stand in the shower with all the spigots on hot water.  He stated that he always thought the Veteran would get out on a medical discharge.  He noted that he later saw him in Minneapolis in the Spring of 1974 when he came to visit and live for awhile.  He reported bringing him to the Minneapolis VAMC on two occasions in 1974.  

In a July 2008 letter, the Veteran indicated that he could not understand why information that he needed was not available.  He stated that it seemed when he was being treated in sick bay that the Corpsmen would have kept records.  He reported that he swore on all that he was that he was injured in service and that he went to sick bay at least five times for his back.  He also went to Camp Lejeune Hospital on one occasion for the same reason.  He indicated that he had no reason to perjure or belittle himself by falsifying any of his statements.  

In conjunction with the November 2008 Board remand, the Veteran was afforded a VA examination in August 2010.  The examiner indicated that this was an examination to evaluate the causality of back pain.  The Veteran was noted to have served on active duty from 1971 to 1973.  At his duty at Camp Lejeune he was a crew chief on an Amtrak.  The examiner indicated that the Veteran stated that he sustained multiple back injuries while in this capacity and did go to sick bay on several occasions, at which time he was treated conservatively and never hospitalized.  He was apparently placed on duty restrictions anywhere from 3 days to one week.  

The examiner observed that unfortunately review of the medical records failed to state any visits to sick bay corroborating his back injuries.  He noted the affidavit written by C. A. and the letter from S. H.  

The examiner reported that the Veteran stated he was seen at the Minneapolis VAMC in 1974 after slipping on the ice but no records were available.  He had worked off and on as an electrician until 1992.  In 1982, he underwent his first lumbar operation.  He stepped into a hole and injured his back while working as an electrician.  It was apparently a worker's compensation claim.  He had subsequently undergone three additional surgeries.  

The examiner noted that the Veteran was suffering from failed back syndrome secondary to herniated nucleus pulposus and subsequent multiple surgical procedures on the lower back.  

As far as causality, the examiner reported that certainly the evidence from Mr. A. was worth considering together with the history from the Veteran.  However, based upon this evidence, together with the entire history, the examiner was unable to say with a reasonable degree of medical certainty that the present condition that he was in was directly related to service-connected injuries.  There was no history given by the Veteran indicating a severe back injury while on active duty.  However, slipping on ice a year after discharge indeed may have been a precipitating event in his lumbar disc herniation.  However, it too was equivocal for a precipitating event of disk herniation.  He observed that the fall in 1982 did result in surgery of his lower back for disc herniation.  

In June 2011, the Board requested a VHA opinion with regard to the etiology of any current low back disorder.  The Board noted the pertinent evidence in the claims folder and requested that the examiner provide an opinion as to the whether it was at least as likely as not (at least 50 percent probability) that the Veteran's lumbar spine degenerative disc disease, with herniated nucleus pulposus and any associated neurological deficits, was first incurred or was aggravated by service, or was manifest to a compensable degree within one year from his discharge from service in October 1973.  

In conjunction with the request, a response was received from the Director of Spinal Neurosurgery, Department of Neurological Surgery, Indiana College of Medicine, who also served as a Consultant Physician at the Indianapolis VAMC, later that month.  

The physician stated that he had reviewed the medical records of the requested patient.  He noted that in brief, the Veteran requested service connection in relation to his lumbar spine disease.  He observed that the Veteran stated that the spine disease was initiated during his active duty time from 1971-1973.  The examiner indicated that although there was no doubt that the Veteran had active lumbar spine degenerative disease, there was no evidence that the disease was initiated during his active duty time.  Thus, it was his medical opinion that the Veteran's lumbar spinal disease was not at least as likely as not to have first incurred or was aggravated by service, or was manifest to a compensable degree within one year of his discharge from service in October 1973.  

In response to the opinion, the Veteran submitted additional treatment records in support of his claim.  In an August 2011 treatment record, the Veteran's VA orthopedic spine surgeon indicated that he had been requested to comment on the Veteran's VA neurologist's review of service connection for his lumbar spine.  He noted that he had reviewed her analysis, and, at this time this appeared to be an appropriate assessment and he was in agreement with her conclusions based upon the chronology she presented.  

As to the issue of whether a chronic disability was shown in service, the Board places high probative value on the September 1973 service separation examination, which showed a normal clinical evaluation of the Veteran's spine.  The Board has also considered the Veteran's statements that he was seen on several occasions for his back disorder and was placed on light duty or no duty status on several occasions and has also considered the statements from C. A. but finds no supporting medical evidence indicating a low back profile.  Moreover, several attempts have been made to obtain additional records to support his claim but the search for these records has proved unfruitful.  As such, the Board assigns greater probative value to the showing of a "normal" back examination at the time of service separation.

As the Board has found that there was no chronic low back disorder noted in service, it must next consider whether the Veteran has shown continuity of symptomatology or a medical nexus between his period of service and the current diagnosis.  While he has related that he experienced back pain since military discharge, the Board finds that the medical evidence does not support the Veteran's contentions.  First, post-service medical evidence is absent for complaints of, treatment for, or diagnosis of a low back disorder for several years after discharge.  Specifically, at the time he filed his initial claim for service connection in July 1991, the Veteran reported that his initial back disorder began in 1982.  The Board does note the statements from various individuals who reported that they had taken the Veteran to the Minneapolis VAMC and to a private hospital in the 1973-1974 timeframe; however, there are no treatment records available to support their assertions.  Moreover, the Veteran, at the time of his August 2010 VA examination, reported having been seen at the Minneapolis VAMC after slipping on the ice a year after discharge.  

Despite the Veteran's contentions to the contrary, the Board finds that this evidence does not, in fact, support his assertions that he had back symptoms since military service.  To that end, the Board places significant probative value on the absence of objective medical evidence of low back complaints prior to the work-related injury sustained by the Veteran in 1982.  Moreover, while the Board notes that the Veteran reported being seen at the Minneapolis VAMC during the 1973-1974 timeframe, and has submitted several statements to support his assertion that he was seen at this facility, this timeframe would be subsequent to service and would correspond time wise with his own reports of falling on the ice and injuring his back.  Therefore, the Board finds that this medical evidence does not support his claim of continuity of symptomatology.

The Board is also placing less probative value on the several treatment notes/opinions received from his treating neurologist.  In her February 2004 report, the neurologist appeared to rely solely upon statements provided by the Veteran as it related to inservice back complaints in reaching her determination that it was plausible that the onset of symptoms did occur during the physically challenging tasks of the military.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  While the Board recognizes that the February 2004 opinion cannot be rejected solely because it is based upon a history supplied by the Veteran, the critical question is whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence).  The Board is also placing less probative value on this opinion as the neurologist stated only that it was plausible that the onset of symptoms did occur during the physically challenging tasks of the military.  Such language is equivocal in nature.

While the VA neurologist provided more details when rendering her January 2005 opinion, and noted that she had reviewed the available service and other pertinent medical records, she specifically stated that the Veteran had a lumbar disc condition while in the service and that his service time may have contributed to the marked progressive difficulties he had had since 1982.  Again, such language is equivocal in nature.  The Board further notes that "may" or "may not" language has been found insufficient to support a claim for service connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As to her January 2007 note/opinion, the Board again notes that the neurologist appears to be making reference to a service treatment record which is not available for review even with numerous attempts having been made to obtain the cited treatment record.  Moreover, the physician is again relying upon history provided by the Veteran as it relates to his military service.  She now indicated that the Veteran did not allege specific injury in service but rather he had a condition, degenerative disc disease, which was aggravated and existent while in the military, and stated that she thought this was a true statement and that the Veteran should be service connected for this problem.  As noted above, the Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Furthermore, the objective medical evidence of record does not reveal that any back condition was aggravated (permanently worsened) during service, as evidenced by the lack of findings in the available service treatment records and the normal findings for the spine and lower extremities made at the time of the Veteran's September 1973 service separation examination.  

Likewise, the August 2011 opinion from the VA orthopedic spine surgeon is of little probative value as it is based upon a review of the VA's neurologist past analyses which resulted in a statement that he was in agreement with her opinions.  The examiner does not provide a separate basis upon which to support an opinion that service connection is warranted for a low back disorder.  

The Board places significant probative value on the June 2011 VHA medical examiner's opinion that the Veteran's low back disorder was not at least as likely as not to have to have been first incurred or aggravated by service, or to have been manifested to a compensable degree within one year of his discharge from service in October 1973.  Specifically, the Board is particularly persuaded to assign greater probative weight to this medical opinion because the physician-reviewer had the entire claims file for review and discussed the lack of service treatment records in support of the claim, and finds the physician-reviewer's recitation of the facts to be consistent with the medical evidence of record.

As the physician-reviewer was aware of the Veteran's claims and had access to the complete claims file, the Board assigns significant probative weight to the medical opinion.

The Board has also considered the statements of the Veteran, his family, and his friends, including a fellow Marine.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he continued to experience symptoms relating his low back problems after he was discharged from the service.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board again notes that the service separation examination was normal, indicating low back problems were not present at that time.  Such objective evidence is more reliable than the Veteran's subjective observations.  The Board also emphasizes the multi-year gap between discharge from active duty service (1973) and the first objective medical evidence of record showing a back problem in 1982 (more than 8 years).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.  Likewise, while the Veteran's sister and several others reported taking the Veteran for treatment for a low back disorder to the Minneapolis VAMC in the 1973-1974 time frame, as well several others noting the veteran's complaints of back pain during the same time frame, there is no objective medical evidence of such treatment.  Furthermore, as noted above, this would correspond with the time frame reported by the Veteran as to having fallen on the ice following service and injuring his back.  In addition, even if the Veteran had been seen with complaints of back pain in service, as has been reported, by C. A., normal findings were reported for the lumbar spine and lower extremities at the time of his separation from service.  

In addition, after considering the Veteran's statements and other statements received in support of his claim, the Board notes that neither the Veteran, his family, nor his friends have the medical expertise to clinically establish that his current complaints resulted from an injury during active military duty.  Despite his statements and those of C. A., the service treatment records are negative for a chronic low back disorder.  Further, post-service medical evidence is devoid of complaints related to the Veteran's low back until a work-related injury many years after service separation.  In addition, the reports of treatment at the Minneapolis VAMC would correspond to a fall on the ice, which, by the Veteran's own admission, occurred after service.  The mere contentions of the Veteran, no matter how well-meaning, without supporting medical evidence that would etiologically relate his current complaints with an event or incurrence while in service, are not of sufficient probative value to rebut the June 2011 medical opinion.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  In this case, there is no evidence that the Veteran, his family, or his friends have any medical expertise, or are otherwise qualified to render a medical opinion.  Consequently, his statements and the statements of his family and friends, without some form of objective medical corroboration, are not deemed to be of significant probative value.

The preponderance of the evidence is against the claim.  For all these reasons, the Veteran's claim for entitlement to service connection for a low back disorder is denied.


ORDER

Service connection for a low back disorder is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


